Citation Nr: 0502857	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  04-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability. 

2.  Entitlement to service connection for bilateral 
hammertoes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 28, 1965, to 
December 20, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The Board remanded the 
issues in April 2004 for additional development.  The case 
now returns to the Board for appellate review. 

For good cause shown, the veteran's motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's bilateral foot disability and hammertoes 
clearly and unmistakably existed prior to the veteran's 
active duty military service.

2.  The veteran's bilateral foot disability clearly and 
unmistakably did not permanently increase in severity during 
the veteran's active duty military service. 

3.  The veteran's hammertoes clearly and unmistakably did not 
permanently increase in severity during the veteran's active 
duty military service. 


CONCLUSIONS OF LAW

1. A bilateral foot disability and hammertoes clearly and 
unmistakably preexisted the veteran's entry into active duty 
military service, and the presumption of soundness is 
rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(b) (2004).

2.  A bilateral foot disability was not aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004). 

3.  Hammertoes were not aggravated by the veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from September 28, 1965, to 
December 20, 1965, in the United States Army.

The veteran's service medical records reveal that his feet 
were normal upon clinical evaluation at his September 10, 
1965, entrance examination.  On October 26, 1965, the veteran 
was seen for complaints of very painful feet.  X-rays were 
negative.  The physical examination was essentially negative 
except for a pes cavus type foot.  It was noted that the 
veteran was at least 25 to 30 pounds overweight and the 
physician indicated that such was a contributing factor to 
the veteran's metatarsalgia.  In November 1965, the veteran 
again sought treatment for his feet.  It was noted that he 
had pes cavus of both feet and multiple hammertoes were 
present.  The veteran was having marked metatarsal pain.  It 
was documented that the veteran had great pain while 
marching, running, and standing for long periods of time.  
The veteran was diagnosed with pes cavus of both feet and 
multiple hammertoes.  It was noted that such disabilities 
were not incurred in the line of duty and existed prior to 
service.  The physician, a podiatrist, stated that the 
conditions existed prior to service and had not been 
significantly aggravated by the service. 

The November 26, 1965, Medical Board examination revealed 
that the veteran's feet were abnormal upon clinical 
evaluation.  He was diagnosed with pes cavus of both feet and 
multiple hammertoes.  It was noted that such disabilities 
were not incurred in the line of duty and existed prior to 
service.  The Medical Board Proceedings reflect that the 
veteran had abnormally high arches of both feet and multiple 
hammertoes and that such disabilities were disqualifying for 
procurement and retention.  It was recorded that the 
veteran's pes cavus and hammertoes were not incurred in the 
line of duty and were not caused incident to service.  The 
Medical Board found that the approximate date of origin for 
both disabilities was 1943, notably the veteran's birth year.  
It was also documented that pes cavus and hammertoes existed 
prior to entry on active duty and were not aggravated by 
active duty.  The narrative summary indicated that the 
veteran had a pes cavus condition of both feet that he has 
had all his life.  The veteran, in civilian life, had worked 
at a job where he was not on his feet all the time.  Since 
entry into active duty he had repeated trouble marching, 
running, and standing for long periods of time due to marked 
pain in both feet.  

Physical examination revealed pes cavus condition of both 
feet.  All of the veteran's lesser toes were dorsiflexed and 
stood straight out, parallel to the ground, but not touching.  
The plantar fascia was taut.  The veteran walked with an 
imbalanced gait because his toes do not touch the ground at 
all.  He walked almost entirely on his metatarsal heads.  X-
rays reflected the calcaneous angled sharply upward on both 
feet compatible with pes cavus deformity.  The talus was 
almost parallel to the calcaneous and its articulation 
compatible with a pes cavus deformity.  The X-rays also 
showed the talus lateral in position compatible with a pes 
cavus deformity and multiple hammertoes present.  A December 
20, 1965 statement signed by the veteran reflects that there 
had been no change in his medical condition since the 
November 26, 1965 examination. 

Treatment records from Dr. A. reveal a November 1998 note 
indicating that the veteran had been at work since August 
1998 and he had some pain in his feet from walking, but was 
able to do his job.  

A January 2001 X-ray of the right foot from Springfield 
Urgent Care Center reveals no acute bony findings and some 
soft tissue prominence that could be swelling about the 
distal aspect of the foot.  A February 2002 X-ray of the left 
heel, obtained based on complaints of pain and inability to 
flex foot, revealed no significant osseous abnormality.  

A March 2002 consultation note by Dr. T. indicates that, upon 
physical examination, the veteran had hammertoes, cavus feet, 
and mild equinus.  

A May 2003 statement from Dr. Y. indicates that he had been 
following the veteran for many years.  Dr. Y. stated that the 
veteran had multiple hammertoe deformities of both feet as 
well as a pes cavus deformity of both feet.  Dr. Y. noted 
that the veteran entered the military in 1965 and developed 
bilateral foot pain and had great difficulty with marching, 
running, and standing for long periods of time.  He noted 
that there was no mention of the veteran's bilateral foot 
deformities on his pre-enlistment examination, as outlined in 
his old records.  Dr. Y. stated that the veteran had 
exacerbation of bilateral foot pain probably secondary to 
these foot conditions and was subsequently discharged from 
service.  Dr. Y. observed the statement that the condition 
existed prior to service and had not been significantly 
aggravated by the service.  He then stated that he believed 
that the veteran's condition was aggravated by the service, 
but as to the exact significance, it was unknown.  

A May 2003 statement from Siebert and Sipes Podiatry, P.C., 
indicates that the veteran was treated in the 1970's for a 
foot condition, at which time custom molded orthotic devices 
that the veteran still wears were made.  

The September 2003 VA examination revealed that the examiner 
reviewed the claims file, to include the veteran's service 
medical records and post-service treatment records.  The 
examiner specifically noted Dr. Y.'s opinion that the 
veteran's foot disabilities were aggravated by his active 
duty military service.  At the examination the veteran 
complained about his feet and toes.  He stated that he had 
constant pain in his feet at a level of 4 out of 10.  It was 
noted that the veteran had flare-ups.  If he stands more than 
one hour, his pain would be a 7 out of 10 in the right foot 
and a 9 out of 10 in the left foot and he would experience 
stiffness in the left foot.  If he walks a half-mile, pain in 
his feet bilaterally would be a 9 out of 10.  In cold 
weather, the veteran stated that he will have bilateral foot 
pain of 6 out of 10.  Regarding his toes, he indicated that 
if he stands more than one hour or walks more than a half-
mile, he will have pain and stiffness at 9 out of 10.  In 
cold weather, the veteran has pain 6 out of 10 in his toes.  
The veteran stated that he wore shoes with a good arch 
support when he was working.  He has had no surgery on his 
feet or toes.  He takes Tylenol approximately three to four 
times a week to treat his pain.

Physical examination of the veteran's feet revealed 
dorsiflexion bilaterally of 10/10 with no complaint of pain.  
He had plantar flexion on the right of 30/45 and on the left 
of 40/45.  The veteran complained of a pulling pain that was 
a 4 out of 10.  The second, third, and fourth digits were 
hammertoed bilaterally.  The great toes were normal.  The 
veteran had calluses on his pinky toe (the fifth digit) 
bilaterally which he said he had shaved off by his doctor 
periodically.  The veteran wore orthotics, but only at work.  
He had no assistive devices at the examination.  The 
veteran's posture was erect.  He appeared to walk on the 
balls of his feet and his heels.  The first metatarsals were 
enlarged with large pads on the plantar surface.  They were 
soft without callus.  His toes come out of the dorsal portion 
of his foot and do not touch the ground.  The veteran had 
only slight heel wear on the soles of his shoes and it was 
along the outer lateral aspects of bilateral heels.  His feet 
were warm and the skin was dry.  The veteran had positive 
pedal pulses bilaterally and no varicose veins in his feet.  
His Achilles were normal bilaterally and were straight with a 
normal Achilles reflex.  The veteran had bilateral pes cavus.  
He had no ulcers, red areas, or sores on his feet or ankles.  
The examiner noted that the veteran had not missed any time 
from work based on his complaints.  X-rays revealed high 
longitudinal arches of the feet accompanied by claw-like 
deformities of the toes, which is consistent with pes cavus 
deformity bilaterally.  Osseous structures were grossly 
intact.  

The examiner diagnosed bilateral pes cavus deformity of the 
feet with claw-like deformity of the toes, hammertoes 
bilaterally.  The examiner opined that it was less likely as 
not that the veteran's military experience aggravated his 
bilateral foot condition as there was not a record of 
continued treatment of his feet after the military.  

Statement from Dr. S. dated in December 2003 indicates that 
the veteran was his patient in the 1970's.  Dr. S. issued 
custom molded orthotic devices to the veteran, which he still 
wore at the present time.  Dr. S. stated that the veteran's 
chart had been destroyed as the office only kept charts for 
10 years from the last date of service.  However, based on 
Dr. S.'s review of documents provided by the veteran, 
specifically Report of Medical History dated in 1965, showed 
bilateral pes cavus and hammertoes.  Dr. S. stated that he 
believed marching, running, and prolonged standing associated 
with military service would aggravate such conditions.  

The August 2004 addendum to the September 2003 VA examination 
report reflects that the examiner specifically noted the 
pertinent documents in the veteran's service medical records, 
as detailed above.  The examiner then opined that, based on 
the opinion of the physicians who did the veteran's medical 
review and after a full history from the veteran, there was 
no increase in severity secondary to military service of pes 
cavus or hammertoes.  Based on the information in the service 
medical records, it was more likely that the veteran's 
obesity contributed to his problems. 

Analysis

Veterans Claims Assistance Act (VCAA) 

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in May 2003 
informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2003 letter advised the veteran 
that VA was responsible for getting his service medical 
records and that VA would make reasonable efforts to obtain 
any private medical records that he requested be obtained.  
The letter also indicated that VA would obtain any reports 
from VA facilities.  A letter sent in June 2003 informed the 
veteran that VA was responsible for obtaining medical records 
in the possession of a Federal department or agency, to 
include service medical records, and would make reasonable 
efforts to obtain medical records in the possession of 
private health care providers and/or private hospitals and 
clinics.  Also, a letter sent in May 2004 further advised the 
veteran that VA was responsible for obtaining relevant 
records held by any Federal agency, to include medical 
records from the military, VA hospitals, or the Social 
Security Administration.  The letter also indicated that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency, to include medical records from 
state or local governments, private doctors and hospitals, or 
current and former employers. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2003 letter notified the veteran that he 
should provide additional information, to include the dates 
of medical treatment during service, statements from fellow 
service members, employment physical examinations, and, 
medical evidence from hospitals, clinics, and private 
physicians who treated him since his military service.  The 
letter also requested that the veteran send VA any medical 
reports he already had in his possession.  If he wanted VA to 
obtain such records on his behalf, he should complete and 
return an Authorization and Consent to Release Information to 
VA form for each facility.  The June 2003 and May 2004 
letters informed the veteran that it was his responsibility 
to ensure that VA receive all requested records that are not 
in the possession of a Federal department or agency.        

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2003 letter advised the veteran 
to send any medical reports that he had in his possession.  
Additionally, a letter sent in May 2004 specifically notified 
the veteran that if there was any other evidence or 
information he believed would support his claim, to inform VA 
and if the evidence was in his possession, to send it to VA.  

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran has also been afforded a VA examination for the 
purpose of adjudicating his service connection claims.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304(b) (2004).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2004).  

The veteran contends that he did not have a bilateral foot 
disability or bilateral hammertoes prior to his September 
1965 entry to active duty military service.  He states that 
his foot and toe disorders began while he was in basic 
training and have continued to the present time.  The veteran 
specifically relies on normal clinical evaluations of his 
feet at the time of his service entrance examination.  He 
also points out service treatment records documenting foot 
problems due to long standings and marches as well as his 
service separation examination detailing foot disabilities.  
The veteran claims that due to the in-service incurrence of 
foot problems, to include pes cavus and hammertoes, he has 
sought treatment to the present time.  In the alternative, 
the veteran argues that his bilateral foot disability and 
bilateral hammertoes were aggravated by his active duty 
military service.  As such, he contends that service 
connection is warranted for bilateral foot disabilities and 
bilateral hammertoes. 

Although the veteran clearly has a current diagnosis of pes 
cavus and hammertoes, the Board finds that the evidence in 
this case does not support the veteran's assertion that these 
disabilities are related to his active military service.  In 
this case, the presumption of soundness applies because the 
veteran's entrance examination indicates a normal clinical 
evaluation of his feet.  However, the Board finds that the 
veteran had a bilateral foot disability and bilateral 
hammertoes prior to entering service in September 1965.  In 
this regard, the Board notes that the veteran complained of 
very painful feet within approximately one month of entry to 
active duty.  In November 1965, two months into the veteran's 
active duty, the veteran again complained of pain in his 
feet.  Pes cavus and hammertoes were diagnosed.  The Medical 
Board, in the same month, determined that the veteran's pes 
cavus and hammertoes preexisted service.  It was noted that 
the veteran had a pes cavus condition of both feet, which he 
had all his life, that caused marked pain in both feet upon 
marching, running, or standing for long periods of time.  The 
Medical Board also determined that the approximate date of 
origin for both disabilities was 1943, notably the veteran's 
birth year.  Due to the proximity in time between the 
veteran's entry into active service and his service discharge 
for pes cavus and hammertoes, as well as the Medical Board's 
determination that such preexisted service and that the 
veteran had pes cavus for his whole life, the Board finds 
that the veteran's bilateral foot disability and bilateral 
hammertoes clearly and unmistakably existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed bilateral 
foot disability and hammertoes clearly and unmistakably 
preexisted service.  The Board must also determine whether 
the veteran's preexisting bilateral foot disability and 
bilateral hammertoes were aggravated during service.  

While in service, the veteran complained of pain in his feet.  
In October 1965, the examining physician noted that the 
veteran's additional 25 to 30 pounds of weight contributed to 
his metatarsalgia.  Additionally, in November 1965, it was 
recorded that the veteran had metatarsal pain.  However, the 
November 1965 Medical Board determined that the veteran's 
foot conditions preexisted service and were not aggravated by 
active duty.  Additionally, in September 2003, the VA 
examiner stated that it was less likely as not that the 
veteran's military experience aggravated his bilateral foot 
condition and, in August 2004, the examiner opined that there 
was no increase in severity secondary to military service of 
pes cavus or hammertoes.  The examiner noted that a military 
physician had stated that the veteran's obesity contributed 
to his metartarsalgia and as such, the examiner indicated 
that it was more likely that the veteran's obesity, as 
opposed to the military activities of marching, running, and 
standing, contributed to his problems.  

The Board acknowledges that Dr. Y., in a May 2003 statement, 
opined that the veteran's condition, to include pes cavus and 
hammertoes, was aggravated by his military service, but to 
the exact extent, it was unknown.  Also, in a December 2003 
statement, Dr. S. opined that marching, running, and 
prolonged standing associated with military service would 
aggravate pes cavus and hammertoes.  

The Court has stated that:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

As indicated previously, the VA examiner opined that it was 
less as likely as not that military service aggravated the 
veteran's pes cavus and hammertoes.  In consideration of such 
opinion, the examiner carefully and fully reviewed the 
evidence of record, to include the service medical records 
and Dr. Y.'s opinion, as well as the veteran's reported 
history.  The examiner specifically found that the veteran's 
pes cavus and hammertoes underwent no increase in severity 
due to his military service.   

Drs. Y. and S. both indicated that the veteran's pes cavus 
and hammertoes were aggravated by military service.  Each 
reviewed portions of the veteran's service medical records in 
reaching such opinions.  However, Dr. S. had not seen or 
examined the veteran since the 1970's and offered his opinion 
only on the basis of a single service document, namely Report 
of Medical History, which was provided by the veteran.  Dr. 
Y. indicated that he had been following the veteran for many 
years.  However, it does not appear that Drs. Y. or S. 
considered whether the veteran's foot disabilities, to 
include pes cavus and hammertoes, permanently increased in 
severity due to military service.  Aggravation is a legal, 
rather than medical, term in the sense that a preexisting 
condition must have increased in disability during military 
service.  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened. Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  Moreover, in the absence of trauma or other definite 
evidence of aggravation, service connection is not in order 
for pes cavus, which is a typically congenital or juvenile 
disease.  38 C.F.R. § 4.57.  Therefore, the Board finds that 
since the VA examiner's opinion included specific 
consideration of whether the veteran's foot disabilities 
increased in severity during his military service, it is more 
probative than Dr. Y.'s and Dr. S.'s opinions.
Based on the above, the Board finds that there is clear and 
unmistakable evidence establishing that the veteran's 
preexisting bilateral foot disability and bilateral 
hammertoes did not permanently increase in severity during 
his active military service.  Therefore, the Board finds that 
the veteran's bilateral foot disability and hammertoes were 
not aggravated by service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2004).  

Based on the foregoing, the Board finds the veteran's 
bilateral foot disability and bilateral hammertoes clearly 
and unmistakably existed prior to service and that such 
disabilities were not aggravated by service; thus, the 
presumption of soundness is therefore rebutted.  38 U.S.C.A. 
§ 1111.  See also VAOPGCPREC 03-2003 (July 16, 2003).  The 
Board finds further, that a discussion of whether the 
presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's bilateral foot 
disability and bilateral hammertoes were not aggravated by 
service in order to conclude that there was a preexisting 
disorder.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b).  Id. The Board has considered the applicability 
of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a bilateral foot 
disability and bilateral hammertoes.  As such, that doctrine 
is not applicable in the instant appeal and his claims must 
be denied.  38 U.S.C.A. § 5107.

ORDER

Service connection for a bilateral foot disability is denied.

Service connection for bilateral hammertoes is denied.


_________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


